                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

                           Holding a Criminal Term

                   Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA                   CRIMINAL NO. 21-CR-35 (EGS)

        v.                                 MAGISTRATE NO. 21-MJ-233
                                           GRAND JURY ORIGINAL
JEFFREY SABOL,
PETER FRANCIS STAGER,                      VIOLATIONS:
MICHAEL JOHN LOPATIC SR.,                  18 U.S.C. § 1512(c)(2), 2
CLAYTON RAY MULLINS, and                   (Obstruction of an Official Proceeding)
JACK WADE WUITTON,                         18 U.S.C. §~ 111(a)(1) and (b)
                                           (Assaulting, Resisting, or Impeding
             Defendants.                   Certain Officers Using a Dangerous
                                           Weapon)
                                           18 U.S.C. §~ 111(a)(1) and (b), 2
                                           (Assaulting, Resisting, or Impeding
                                           Certain Officers and Inflicting Bodily
                                           Injury)
                                           18 U.S.C. § 111(a)(1)
                                           (Assaulting, Resisting, or Impeding
                                           Certain Officers)
                                           18 U.S.C. § 231(a)(3)
                                           (Civil Disorder)
                                           18 U.S.C. § 1752(a)(1) and (b)(1)(A)
                                           (Entering and Remaining in a Restricted
                                           Building or Grounds with a Deadly or
                                           Dangerous Weapon)
                                           18 U.S.C. § 1752(a)(2) and (b)(1)(A)
                                           (Disorderly and Disruptive Conduct in a
                                           Restricted Building or Grounds with a
                                           Deadly or Dangerous Weapon)
                                           18 U.S.C. § 1752(a)(4) and (b)(1)(A)
                                           (Engaging in Physical Violence in a
                                           Restricted Building or Grounds)
                                           18 U.S.C. § 1752(a)(1)
                                           (Entering and Remaining in a Restricted
                                           Building or Grounds)
                                           18 U.S.C. § 1752(a)(2)
                                           (Disorderly and Disruptive Conduct in a
                                           Restricted Building or Grounds)
                                                      18 U.S.C.   §   1752(a)(4)
                                                      (Engaging in Physical Violence in a
                                                      Restricted Building or Grounds)
                                                      40 U.S.C. § 5104(e)(2)(F)
                                                      (Violent Entry and Disorderly Conduct in
                                                      a Capitol Building)

                                      INDICTMENT                  tas:1:21-crtd35
                                                                  Assigned To Sullivan, Emmet C
        The Grand Jury charges that                               Assign Date 3)1212021
                                                                  Description Superseding Indictment(S)
                                                                  Oa~e celitêdtó2l-ct-35 (B~S)
                                         COUNT ONE

        On or about January 6, 2021, within the District of Columbia and elsewhere, PETER

FRANCIS STAGER attempted to, and did, corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, by entering and remaining in the United States

Capitol without authority and committing an act of civil disorder.

        (Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
        18, United States Code, Sections 15 12(c)(2) and 2)

                                         COUNT TWO

        On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, and JACK WADE WHITTON, using a deadly or dangerous

weapon, that is, a baton, flag pole, and crutch, did forcibly assault, resist, oppose, impede,

intimidate, and interfere with, an officer and employee of the United States, and of any branch of

the United States Government (including any member of the uniformed services), and any person

assisting such an officer and employee, that is, B.M., an officer from the Metropolitan Police

Department, while such officer or employee was engaged in or on account of the performance of

official duties.

        (Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
        violation of Title 18, United States Code, Sections 1 11(a)(1) and (b))



                                                2
                                       COUNT THREE

       On or about January 6, 2021, within the District of Columbia, CLAYTON RAY

MULLINS, did forcibly assault, resist, oppose, impede, intimidate, interfere and inflict bodily

injury on, an officer and employee of the United States, and of any branch of the United States

Government (including any member of the uniformed services), and any person assisting such an

officer and employee, while such officer or employee was engaged in or on account of the

performance of official duties, that is, A.W., an officer from the Metropolitan Police Department.

 (Assaulting, Resisting, or Impeding Certain Officers and Inflicting Bodily Injury and
 Aiding and Abetting, in violation of Title 18, United States Code, Sections 11 1(a)(1) and (b),
 and 2)
                                        COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, CLAYTON RAY

MULLINS did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer

and employee of the United States, and of any branch of the United States Government (including

any member of the uniformed services), and any person assisting such an officer and employee,

that is, B.M., an officer from the Metropolitan Police Department, while such person was engaged

in and on account of the performance of official duties, and where the acts in violation of this

section involve physical contact with the victim and the intent to commit another felony.

       (Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
       States Code, Section 11 1(a)(i))




                                                3
                                          COUNT FIVE
        On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL and

JACK WADE WifiTTON did forcibly assault, resist, oppose, impede, intimidate, and interfere

with, an officer and employee of the United States, and of any branch of the United States

Government (including any member of the uniformed services), and any person assisting such an

officer and employee, that is, A.W., an officer from the Metropolitan Police Department, while

such person was engaged in and on account of the performance of official duties, and where the

acts in violation of this section involve physical contact with the victim and the intent to commit

another felony.

       (Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
       States Code, Section 11 1(a)(1))

                                           COUNT SIX
       On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR. did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an

officer and employee of the United States, and of any branch of the United States Government

(including any member of the uniformed services), and any person assisting such an officer and

employee, that is, C.M,, an officer from the Metropolitan Police Department, while such person

was engaged in and on account of the performance of official duties, and where the acts in violation

of this section involve physical contact with the victim and the intent to commit another felony.

       (Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
       States Code, Section 11 l(a)(l))




                                                 4
                                        COUNT SEVEN

       On or about January 6,2021, within the District of Columbia, JEFFREY SABOL, JACK

WADE WHITTON, and CLAYTON RAY MULLINS, committed and attempted to commit an

act to obstruct, impede, and interfere with a law enforcement officer, that is, Officer A.W., an

officer from the Metropolitan Police Department, lawfully engaged in the lawful performance of

his/her official duties incident to and during the commission of a civil disorder, and the civil

disorder obstructed, delayed, and adversely affected the conduct and performance of a federally

protected function.

       (Civil Disorder, in violation of Title 18, United States Code, Section 231 (a)(3))

                                         COUNT EIGHT
       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, MICHAEL JOHN LOPATIC SR., JACK WADE WHITTON,

and CLAYTON RAY MULLINS, committed and attempted to commit an act to obstruct,

impede, and interfere with a law enforcement officer, that is, Officer B.M., an officer from the

Metropolitan Police Department, lawfully engaged in the lawful performance of his/her official

duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,

delayed, and adversely affected the conduct and performance of a federally protected function.

       (Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))




                                                 5
                                         COUNT NINE

        On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR. committed and attempted to commit an act to obstruct, impede, and interfere with

a law enforcement officer, that is, Officer CM., an officer from the Metropolitan Police

Department, lawfully engaged in the lawful performance of his/her official duties incident to and

during the commission of a eMI disorder, and the civil disorder obstructed, delayed, and adversely

affected the conduct and performance of a federally protected function.

        (Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

                                          COUNT TEN
        On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, and JACK WADE WHITTON did unlawfully and knowingly

enter and remain in a restricted building and grounds, that is, any posted, cordoned-off, and

otherwise restricted area within the United States Capitol and its grounds, where the Vice President

and Vice President-elect were temporarily visiting, without lawful authority to do so, and, during

and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, a baton,

flag pole, and crutch.

       (Entering and Remaining in a Restricted Building or Grounds wkh a Deadly or
       Dangerous Weapon, in violation of Title 18, United States Code, Section l752(a)(1) and
       (b)(1)(A))




                                                 6
                                       COUNT ELEVEN

        On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, and JACK WADE WHITTON, did knowingly, and with intent

to impede and disrupt the orderly conduct of Government business and offitial functions, engage

in disorderly and disruptive conduct in and within such proximity to, a restricted building and

grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States

Capitol and its grounds, where the Vice President and Vice President-elect were temporarily

visiting, when and so that such conduct did in fact impede and disrupt the orderly conduct of

Government business and official functions and, during and in relation to the offense, did use and

carry a deadly and dangerous weapon, that is, a baton, flag pole, and crutch.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a
       Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
       1752(a)(2) and (b)(l)(A))

                                       COUNT TWELVE

        On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, and JACK WADE WHITTON, did knowingly, engage in any

act of physical violence against any person and property in a restricted building and grounds, that

is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting and, during

and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, a baton,

flag pole, and crutch.

       (Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
       Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and
       (b)(l)(A))




                                                 7
                                      COUNT THIRTEEN

        On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR. and CLAYTON RAY MULLINS did unlawfully and knowingly enter and

remain in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise

restricted area within the United States Capitol and its grounds, where the Vice President and Vice

President-elect were temporarily visiting, without lawful authority to do so..

        (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
        United States Code, Section 1752(a)(l))

                                     COUNT FOURTEEN

        On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR. and CLAYTON RAY MULLINS did knowingly, and with intent to impede and

disrupt the orderly conduct of Government business and official fUnctions, engage in disorderly

and disruptive conduct in and within such proximity to, a restricted building and grounds, that is,

any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, when and

so that such conduct did in fact impede and disrupt the orderly conduct of Government business

and official functions.

        (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
        of Title 18, United States Code, Section 1752(a)(2))




                                                 8
                                       COUNT FIFTEEN

        On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR. and CLAYTON RAY MULLINS did knowingly, engage in any act of physical

violence against any person and property in a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting.

       (Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
       Title 18, United States Code, Section 1752(a)(4))

                                       COUNT SIXTEEN
       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, MICHAEL JOHN LOPATIC SR., JACK WADE WHITTON,

and CLAYTON RAY MULLJNS willfully and knowingly engaged in an act of physical violence

within the United States Capitol Grounds and any of the Capitol Buildings.

       (Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
       United States Code, Section 51 04(e)(2)(F))

                                             A TRUE BILL:



                                             FOREPERSON,




Attorney of the United States in
and for the District of Columbia.




                                                 9
